Citation Nr: 0431697	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  98-16 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, claimed 
on a direct basis and as secondary to service-connected post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971 and from October 1990 to May 1991.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision.  

In January 2002, the Board determined that it was necessary 
to undertake additional development with respect to the claim 
of service connection for hypertension, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  

Thereafter, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV").  

As a result, the Board determined that it could no longer 
directly undertake evidentiary development with respect to 
veteran's claim.  

Accordingly, in June 2003, the Board remanded the veteran's 
claim of service connection for hypertension to the RO for 
completion of the necessary evidentiary development and for 
initial consideration of newly obtained evidence.  


FINDINGS OF FACT

1.  VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection, 
and VA has made reasonable efforts to develop such evidence.  

2.  The veteran is not shown to have manifested hypertension 
until several years after his second period of active 
service.  

3.  The currently demonstrated hypertension is not shown to 
be due any event or incident of either period of service.  

4.  A service-connected is not shown to have caused or 
aggravated by the veteran's hypertension.  


CONCLUSION OF LAW

The veteran's disability manifested by hypertension is not 
due to disease or injury that was incurred in or aggravated 
by active service; nor may it be presumed to have been 
incurred in service; nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The Board finds that the notification requirements of the 
VCAA have been satisfied in this case.  In this regard, the 
Board notes an evidence development letter dated in April 
2002 in which the veteran was advised of the type of evidence 
necessary to substantiate his claim.  

In addition, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believed might be relevant to his 
claim and what VA would do to assist him in the development 
of his claim.  

Although this letter was issued after the initial 
adjudication of his claims by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time that the RO 
initially adjudicated the claim in the 1997 rating decision.  

Moreover, the notice letter provided to the veteran was 
provided by the AOJ prior to the most recent transfer of the 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated, 
and several Supplemental Statements of the Case was provided 
to the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
appeal would not be prejudicial to him.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The record reflects that, in April 2003, the Board requested 
a medical opinion from the Veterans Health Administration 
(VHA) regarding several medical questions surrounding the 
issue on appeal.  The medical opinion was subsequently 
received and associated with the claims folder.  

In a statement dated in September 2004, the veteran's 
accredited representative specifically waived the right to 
have this evidence initially reviewed by the agency of 
original jurisdiction (AOJ).  Therefore, the Board finds that 
it may consider this evidence in the first instance without 
prejudice to the veteran.  


II.  Analysis

The veteran is seeking service connection for hypertension.  
He has reported that he began to experience symptoms of 
hypertension shortly after his separation from his initial 
period of active duty, but that he was not given a diagnosis 
until the mid-1980's.  He essentially contends that his 
hypertension was then aggravated by his second period of 
active duty and his service-connected post-traumatic stress 
disorder (PTSD).  

The Board notes that there are no service medical records 
from the veteran's initial period of active service from 
February 1970 to September 1971.  In the June 2003 remand, 
the Board instructed the RO to attempt to obtain those 
records.  However, later that month, the National Personnel 
Records Center (NPRC) advised the RO that all available 
service medical records had already been sent to the RO.  

The Court of Appeals for Veterans Claims (Court) has held 
that in cases where records once in the hands of the 
government are lost or found to be unavailable, the Board has 
a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The Board's analysis has been undertaken with this heightened 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 U.S.C.A.  1113(b); 38 
C.F.R. § 3.303(d).  

Service connection may also be granted for chronic 
disabilities, such as cardiovascular-renal disease, including 
hypertension, if such is shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  

The burden is on the Government to rebut the presumption of 
sound condition upon induction by clear and unmistakable 
evidence showing that the disorder existed prior to service 
and was not aggravated by service.  See VAOPGCPREC 3-2003 
(holding in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. § 1111 to the extent it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  The occurrence of symptoms, in the absence 
of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002).  

The Board notes that, pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004), the term hypertension means that 
the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  To 
support a diagnosis of hypertension the blood pressure 
readings must be taken two or more times on at least three 
different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) 
(2004).  

Initially, the Board concludes that the credible and 
probative evidence establishes that the veteran currently 
suffers from disability manifested by hypertension.  VA 
treatment records dated since 1997 show that the veteran has 
been repeatedly diagnosed with hypertension.  In addition, in 
April 2003, the veteran underwent a VA heart and hypertension 
examination in which it was specifically found that the 
veteran had hypertension.  

The Board will next consider the presumption of soundness.  
In this case, the evidence does not establish that a 
diagnosis of hypertension was noted on examination at the 
beginning of either of the veteran's two period of active 
service.  

Thus, in order to rebut the presumption of soundness, VA law 
and regulations require that there be clear and unmistakable 
evidence that hypertension existed prior to one of his 
periods of service, and that such disorder was not aggravated 
by the subsequent period of service.  See VAOPGCPREC 3-2003  

With respect to the veteran's initial period of active 
service, the Board notes that there is no evidence of record 
suggesting that hypertension preexisted his enlistment into 
service, and the veteran has never contended that such is the 
case.

However, with respect to his second period of active service, 
the veteran has reported that he had already been diagnosed 
with hypertension and had been given medication for that 
disability prior to his return to active duty in October 
1990.  

Having reviewed the complete record, the Board believes that 
the evidence is not clear and unmistakable in establishing 
that hypertension existed prior to his second period of 
service.  Although the veteran has reported a history of 
hypertension since shortly after his initial period of active 
duty, the Board notes that there is no contemporaneous 
medical evidence of record establishing that he was diagnosed 
with that disability prior to the second period of service.  

The Board notes that reports of medical history completed in 
October 1975, July 1982, and June 1987 reveal that the 
veteran reported no history of high or low blood pressure.  
Similarly, the reports of medical examinations completed in 
October 1975 and July 1982 are negative for any findings of 
high blood pressure or hypertension.  

In a report of medical examination completed in June 1987, 
the veteran's blood pressure was initially found to be 
154/99, but a follow-up reading was found to be 134/84.  No 
diagnosis of hypertension was noted, and the examiner 
specifically indicated that no defects or diagnoses were 
found on examination.  

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
held that a veteran's self-report that he had previously 
suffered from "depression or excessive worry;" in-service 
clinical records reflecting a pre-service diagnosis of a 
psychiatric disability, and an in-service medical board that 
found the veteran's psychiatric disability to have pre-
existed service were insufficient to rebut the "presumption 
of soundness" as was found in 38 U.S.C.A § 1111, because 
these records "were not supported by any contemporaneous 
clinical evidence or recorded history in the record."  
Because they were therefore "without a factual predicate in 
the record," they were found to be insufficient to rebut the 
presumption of soundness.  

As in Miller, there is no contemporaneous medical evidence of 
record here to support the conclusion that the veteran had 
hypertension which preexisted his second period of active 
duty.  

Although the veteran may sincerely believe that his 
hypertension preexisted his second period of active duty, it 
is well established that, as a layperson, he is not 
considered capable of opining on matters requiring medical 
knowledge, such as medical diagnoses.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  

For these reasons, the Board concludes that the evidence of 
record does not clearly and unmistakably establish that 
hypertension preexisted his second period of service; thus, 
the presumption of soundness upon entrance into service has 
not been rebutted.  

Having found that the evidence is not sufficient to establish 
that hypertension preexisted the veteran's second period of 
service, the Board will now turn to the question of whether 
hypertension was incurred in that period of service or was 
otherwise etiologically related to service.  

In this regard, the Board believes the most probative 
evidence of record is a May 2004 opinion letter from Dr. 
M.S., which was written in response to the Board's VHA 
request.  

In that letter, the physician noted that, although the 
veteran had at different times reported that his hypertension 
began in the 1970's or the 1980's, the evidence of record 
reveals normal blood pressure readings until 1994, which is 
approximately three years following separation from his 
second period of active duty.  Thus, the physician concluded 
that the veteran's hypertension was not related to his active 
military service.  

Dr. M.S.'s findings appear to be consistent with the 
veteran's service medical records, which show that his blood 
pressure was found to be 128/80 during an examination 
conducted for separation in October 1991, and his VA 
treatment records, which show no complaints or findings 
regarding elevated blood pressure readings until June 1994.  
At that time, the veteran's blood pressure reading was found 
to be 196/94.  

In the June 1994 medical certificate, the examiner 
specifically noted in a section labeled "Current Medications" 
that the veteran was possibly taking blood pressure 
medication.  Thereafter, in July 1994, his blood pressure was 
noted to be 157/87, and, in September 1994, it was noted to 
be 157/90.  

The conclusion of Dr. M.S. also appears to be consistent with 
the report of the veteran's April 2003 VA heart and 
hypertension examination in which the physician concluded 
that there was no evidence of a relationship between the 
veteran's hypertension and his military service.  

The Board has considered an April 2002 VA clinical note in 
which a VA psychiatrist noted that the veteran had 
experienced the onset of his hypertension during military 
service.  

However, the Board notes that the psychiatrist appears to 
have merely been recording the veteran's medical history as 
it was told to him by the veteran, rather than doing so based 
on an individual review of the veteran's complete documented 
medical history.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
individual who transcribed it is a health care professional).  
For this reason, the Board finds the psychiatrist's notation 
to be without probative value.

In light of the aforementioned evidence, the Board concludes 
that the preponderance of the competent and probative 
evidence is against finding that the veteran's hypertension 
was incurred in or aggravated by service.  

In addition, because there is no competent medical evidence 
of record establishing that hypertension was diagnosed or 
became manifest to a compensable degree within one year of 
his separation from either period of active service, the 
Board also finds that presumptive service connection has not 
been established.  See 38 C.F.R. §§ 3.307, 3.309(a).  

As noted hereinabove, the veteran has also contended that his 
hypertension was aggravated by his service-connected PTSD.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Secondary service connection may also be warranted for all or 
part of non-service-connected disability when that condition 
is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

With respect to the question of whether the claimed 
hypertension has been aggravated by his service-connected 
PTSD, the Board again finds the most probative evidence to be 
Dr. M.S.'s May 2004 opinion letter.  

In this letter, the physician acknowledged that she had found 
an article linking PTSD to hypertension and that she could 
not rule out PTSD as having an etiological connection to 
hypertension.  

However, the physician also noted that the veteran's medical 
records established that his blood pressure remained stable 
between 1997 and 2003, and did not increase during several of 
his hospital admissions related to PTSD.  Dr. M.S. also noted 
that the veteran had been on four medications for 
hypertension during these years with no indication that the 
dosages of those drugs had changed.  

The physician also noted that the veteran suffered from 
several disabilities, such as hypertension, dyslipidemia and 
diabetes mellitus, which pointed to the presence of a 
metabolic syndrome.  Dr. M.S. concluded that it was likely 
that this syndrome accounted for the development of 
hypertension.  

For these reasons, Dr. M.S. specifically concluded that the 
veteran's service-connected PTSD had not aggravated his 
hypertension.  

The Board has considered a March 2002 letter from a private 
psychologist in which the psychologist indicated that the 
veteran's PTSD was a factor in his hypertension.  

However, that psychologist specifically described his 
conclusion as his own "non-medical opinion."  In view of 
this qualification imposed by the psychologist on his own 
opinion, and because he provided no rationale or explanation 
for his finding, the Board finds his conclusion to be of no 
probative value.  

The Board has also considered the April 2002 VA clinical note 
in which the VA psychiatrist concluded that the chronic 
stress associated with the veteran's PTSD could have 
exacerbated his hypertension.  However, the Board notes that 
the psychiatrist also acknowledged that no clear link had 
been established between PTSD and essentially hypertension.  

The psychiatrist also appears to have relied on his belief 
that the veteran's hypertension had its onset during service, 
at the same time as his PTSD.  Thus, as discussed in detail 
hereinabove, the psychiatrist's interpretation of the medical 
history appears to have been based on the veteran's own 
erroneous description of his history, and not upon an 
independent review of the claims folder.  

For these reasons, the Board finds that the conclusions noted 
in the April 2002 VA clinical note are of no probative value.  

In summary, the Board concludes that weight of the credible 
evidence demonstrates that the veteran's hypertension was 
first shown years after service and is not related either to 
service or to any established service-connected disability.

As the preponderance of the evidence is against the claim of 
service connection for hypertension, the benefit- of-the-
doubt rule does not apply, and the claim must be denied.  



ORDER

Service connection for hypertension, claimed on a direct 
basis and as secondary to service-connected PTSD, is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



